Title: From Thomas Jefferson to Wilson Cary Nicholas, 25 February 1808
From: Jefferson, Thomas
To: Nicholas, Wilson Cary


                  
                     Dear Sir 
                     
                     Washington Feb. 25. 08.
                  
                  Mr Isaac Briggs, of the adjoining state of Maryland, being desirous of employment in some part of the superintendance of the manufacturing company of Baltimore, has asked me to say what I know of him to yourself as a channel through which it may be conveyed to those on whom his emploiment may depend. he was the keeper of a school in this neighborhood with whom I became acquainted accidentally. I found him a man of extensive mathematical science, & learnt that his character was irreproachable. I was glad to avail the public therefore of his talents by appointing him Surveyor General in the South Western department. after acting entirely to my satisfaction in that office for some time, he chose to retire from it. since his return I have had still better opportunities of knowing him personally. his integrity, and faithful discharge of any trust reposed in him may be relied on with entire confidence. he is patient, persevering, industrious in his pursuits, of great equanimity and complacency of temper, and highly skilful in mechanical constructions. there could certainly be no better director of the machinery of any institution, but what might be his fitness for any other duties in the manufacturing establishment, I am not competent to say, because I am a stranger to those duties.
                  I pray not to be considered as adding my sollicitations on this subject. I know how materially the success of a manufactury depends on a perfect choice of their agents, and that those who select them should be under the influence of no other motive than their fitness. I only mean to execute a duty to both parties in giving impartial information. I salute you with friendship & respect
                  
                     Th: Jefferson 
                     
                  
               